Title: To Thomas Jefferson from Henry Dearborn, 7 October 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War Department October 7th, 1808
                        

                        I have the honor of proposing for your approbation the following appointments in the troops to be raised in virtue of an Act entitled ‘An Act to raise for a limited time, an additonal military force’ passed on the 12th. day of April 1808 Viz. 
                  John P. Boyd of Massachusetts to be Colonel of the 4th. Regiment of Infantry.
                  Joseph Constant of New York to be Lieut: Colonel of the 6th. Regiment of Infantry.
                  Electus Backus of New York to be Major of the Regiment of Light Dragoons.
                  Accept, Sir, assurances &c.
                        
                            
                        
                    